                           2:20-cv-02312-CSB-EIL # 4                  Page 1 of 1


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

            Lelyne Edens as Special
Case Title: Administrator of the Estate of  Case Number: 19-cv-05346
            Caleb Michael Joyner, Deceased
            v. Olight USA, et al.
An appearance is hereby filed by the undersigned as attorney for:
Batteries Plus Holding Corporation and Ascent Battery Supply, LLC

Attorney name (type or print): Glenn F. Fencl

Firm: Johnson & Bell, Ltd.

Street address: 33 W. Monroe Street, #2700

City/State/Zip: Chicago, IL 60603

Bar ID Number: 3126086                                     Telephone Number: 312.372.0770
(See item 3 in instructions)

Email Address: fenclg@jbltd.com

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel" are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this $ourt an attorney must either be a member in good standing of this $ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$#§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 13, 2019

Attorney signature:            S/ Glenn F. Fencl
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
